Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  151343-4                                                                                                David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  BRONSON METHODIST HOSPITAL,                                                                                         Justices
           Plaintiff-Appellee,
  v                                                                 SC: 151343-4
                                                                    COA: 317864, 317866
                                                                    Kalamazoo CC: 2012-000600-NF
  MICHIGAN ASSIGNED CLAIMS FACILITY,
           Defendant-Appellant.

  _________________________________________/

         By order of October 12, 2016, the application for leave to appeal the February 19,
  2015 judgment of the Court of Appeals was held in abeyance pending the decision in
  Covenant Medical Center, Inc v State Farm Mutual Auto Ins Co (Docket No. 152758).
  On order of the Court, the case having been decided on May 25, 2017, ___ Mich ___
  (2017), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to that court for reconsideration in light of Covenant.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2017
         s0627
                                                                               Clerk